Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, the undersigned hereby agree to the joint filing of a Statement on Schedule 13D (including any and all amendments thereto) with respect to the shares of common stock, par value $0.01 per share, of Anaren, Inc. and further agree that this Agreement be included as an exhibit thereto. Dated as of November 14, 2013 ANVC HOLDING CORP. By: /s/ Hugh D. Evans Name: Hugh D. Evans Title: Vice President ANVC HOLDINGS LLC By: The Veritas Capital Fund IV, L.P., acting as the Majority of Members By: /s/ Hugh D. Evans Name: Hugh D. Evans Title: Authorized Signatory THE VERITAS CAPITAL FUND IV, L.P. By: Veritas Capital Partners IV, L.L.C., its General Partner By: /s/ Hugh D. Evans Name: Hugh D. Evans Title: Managing Member VERITAS CAPITAL PARTNERS IV, L.L.C. By: /s/ Hugh D. Evans Name: Hugh D. Evans Title: Managing Member RAMZI M. MUSALLAM By: /s/ Ramzi M. Musallam HUGH D. EVANS By: /s/ Hugh D. Evans BENJAMIN M. POLK By: /s/ Benjamin M. Polk
